Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 03/24/2022.
3.	Claims 1-20 are currently pending in this Office action.  This action is made Final.
	
Claim Rejections - 35 USC § 112
4.	The 35 U.S.C. 112 rejections made in the prior Office action are withdrawn in view of the claim amendment filed on 03/24/2022.  

	Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2020/0118068 (hereinafter Turetsky).

Regarding claims 1, 8 and 15, Turetsky discloses a computer-implemented method, comprising:
deploying, in a blockchain virtual machine (VM), a first expanded instruction set comprising a plurality of instructions, and logic for performing each of the plurality of instructions, wherein the logic for performing operations associated with each of the plurality of instructions is pre-deployed in the blockchain VM, and the first expanded instruction set includes a first instruction of the plurality of instructions ([0048 and 0187]; “Smart contracts are deployed to a blockchain or other distributed data structure.  To deploy a smart contract to a blockchain, contracts are first written in solidity code or another smart source code. Smart contract source code is then complied into Bytecode, a type of computer object code that can be interpreted by a blockchain virtual machine, and a application binary interface (ABI) that allows updates, modifications, transactions, and other communications to be pushed to the smart contract…”);
compiling a service smart contract using a smart contract compiler, wherein the smart contract compiler includes a second expanded instruction set, wherein the second expanded instruction set comprises at least one of the plurality of instructions, and wherein the service smart contract compiled by using the smart contract compiler includes the first instruction of the plurality of instructions ([0057-0059 and 0187]; “…Each node 115 includes a blockchain client that allows users to validate transactions and blocks, create and manage blockchain accounts, send and receive transactions to and from blockchain accounts, deploy smart contracts and other self executing code to the blockchain, and mine transactions blocks.  Each Node 115 further includes a blockchain virtual machine that enables smart contracts to run algorithmic calculations and a distributed storage platform and content distribution service that enables reference information needed for smart contract execution to be stored off-chain”); 
obtaining, by a node in a blockchain network, a service initiation transaction ([0006 and 0187]; “A distributed ledger is a database spread across multiple nodes or computing devices.  Each node replicates and saves an individual copy of the lodger, Participating nodes update their copies of the ledger independently based on the outcome of a consensus vote that considers the information each individual nodes believe is accurate”);
broadcasting, by the node in the blockchain network, the service initiation transaction to other nodes ([0202-0203]; “…Optionally, each blockchain node (708-711) includes at oracle 914, distributed data service 916, and distributed message service 918”);
invoking, by each node in the blockchain network when executing the service initiation transaction, the service smart contract deployed in the blockchain network by using the blockchain VM; and in response to reading the first instruction from the service smart contract, triggering, by the blockchain VM for each node in the blockchain network that executes the service imitation transaction, execution of logic corresponding to the first instruction in the blockchain VM ([0187-0190]; “…The blockchain client may also initiate and conduct one or more smart contract migrations to update smart contract code or deploy the smart contract ona different blockchain system…”).

	Regarding claims 2, 9 and 16, Turetsky discloses the computer-implemented method wherein the service initiation transaction comprises the data to be encoded; or the service smart contract comprises data to be encoded; or the data to be encoded is generated when the service initiation transaction is executed ([0160-0165]).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3-7, 10-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Turetsky in view of non-patent literature “Faster Base64 Encoding and Decoding using AVX2 Instructions”, 26 pages, 1/17/2018 (hereinafter Mula).  
	
	Regarding claims 3, 10 and 17, Turetsky discloses the computer-implemented method wherein the service smart contract is deployed in the blockchain network, further comprising:
obtaining, by the node in the blockchain network, the service initiation transaction, and broadcasting the service initiation transaction to the other nodes; invoking, by each node in the blockchain network, the service smart contract by using the blockchain VM; invoking, by the node, an encoding smart contract, wherein the encoding smart contract comprises an encoding smart contract based on a contract identifier of the encoding smart contract in the service smart contract by using the blockchain VM ([0006, 0057-0059 and 0187]); and triggering, by the node, execution of an encoding logic based on an encoding instruction in the encoding smart contract by using the blockchain VM, to perform an encoding operation on data to be encoded; wherein the second expanded instruction set of the smart contract compiler comprises the encoding instruction, and the service smart contract compiled by using the smart contract compiler comprises the contract identifier of the encoding smart contract, and the encoding smart contracts is a smart contract pre-deployed in the blockchain network ([0048 and 0186--0190]). 
The reference does not explicitly disclose the feature of utilizing a specific BASE64 encoding smart contract.  However, such feature is well known in the art as disclosed by Mula (pages. 1-2; text data may be cached in web browsers using base64 encoding and the base64 is used to embed binary data within XML and JSON files generated by web services, therefore the base64 encoding is beneficial in a web environment) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Mula in the system of Turetsky in view of the desire to enhance the distributed blockchain system by utilizing the specific encoding type resulting in improving the efficiency of optimizing the business performance.

	Regarding claims 4, 11 and 18, Turetsky in view of Mula discloses the computer-implemented method wherein the first expanded instruction set of the blockchain VM comprises the BASE64 encoding instruction, and the BASE64 encoding logic corresponding to the BASE64 encoding instruction is deployed in the blockchain VM (Turetsky: [0048 and 0187]) and (Mula: pg. 2; Algorithm 1 Base64 encoding).  Therefore, limitations of claims 4, 11 and 18 are rejected in the analysis of claims 3, 10 or 17.

	Regarding claims 5, 12 and 19, Turetsky in view of Mula discloses the computer-implemented method wherein the first expanded instruction set of the blockchain VM further comprises at least one Ethereum instruction, and the Ethereum instruction is an instruction in an instruction set of an Ethereum VM; and relevant logic corresponding to each Ethereum instruction comprised in the first expanded instruction set of the blockchain VM is deployed in the blockchain VM (Turetsky: [0006, 0149 and 0187]).

	Regarding claims 6, 13 and 20, Turetsky in view of Mula discloses the computer-implemented method wherein the second instruction set of the smart contract compiler comprises a decoding instruction, the service smart contract compiled by using the smart contract compiler comprises a contract identifier of a decoding smart contract, and the decoding smart contract is a smart contract pre-deployed in the blockchain network; the service smart contract is deployed in the blockchain network (Turetsky: [0006, 0149 and 0187]); and
wherein executing a decoding operation for the decoding instruction comprises: obtaining, by a node in the blockchain network, the service initiation transaction; broadcasting, by the node in the blockchain network, the service initiation transaction to the other nodes (Turetsky: [0006, 0187 and 0202-0203]);
when executing the service initiation transaction, invoking, by each node in the blockchain network, the service smart contract by using the blockchain virtual machine; invoking, by the node, the decoding smart contract based on the contract identifier of the decoding smart contract in the service smart contract by using the blockchain VM; triggering, by the node, execution of decoding logic based on the decoding instruction in the decoding smart contract by using the blockchain VM, to perform the decoding operation on data to be decoded (Turetsky: [0048 and 0186--0190]).  
The reference does not explicitly disclose the features of utilizing the BASE64 decoding smart contract and the BASE 64 encoding smart contract.  However, such features are well known in the art as disclosed by Mula (pages. 1-3; text data may be cached in web browsers using base64 encoding and the base64 is used to embed binary data within XML and JSON files generated by web services, therefore the base64 encoding is beneficial in a web environment) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Mula in the system of Turetsky in view of the desire to enhance the distributed blockchain system by utilizing the specific encoding type resulting in improving the efficiency of optimizing the business performance.

	Regarding claims 7 and 14, Turetsky in view of Mula discloses the computer-implemented method wherein the instruction set of the blockchain virtual machine comprises a BASE64 decoding instruction, and BASE64 decoding logic corresponding to the BASE64 decoding instruction is deployed in the blockchain virtual machine (Turetsky: [0149 an 0187]) and (Mula: pg. 3; Algorithm 2 Base64 decoding).  Therefore, limitations of claims 7 and 14 are rejected in the analysis of claims 6 or 13.

Response to Arguments
11.	Applicant's arguments filed on 10/11/2021 have been fully considered but deemed to be moot in view of new grounds of rejection(s) presented in this Office action. 

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161